


Exhibit 10.1




Banc of America Leasing & Capital, LLC    Master Loan and Security Agreement
Number: 27108-70000

--------------------------------------------------------------------------------

This Master Loan and Security Agreement (this "Loan Agreement"), dated as of May
28, 2014 (the "Closing Date"), is by and among Bank of America, N.A., having an
office at 135 South LaSalle Street, Mail Code: IL4-135-09-61, Chicago, Illinois
60604, as agent for Lender ("Agent"), Banc of America Leasing & Capital, LLC, a
Delaware limited liability company having an office at Hunt Valley II, 11333
McCormick Road, Hunt Valley, MD 21031 for itself (together with its permitted
successors and assigns, including the Assignee Lenders under the Assignment
Agreement (defined below), "Lender"), and CSC Asset Funding I LLC, a limited
liability company existing under the laws of the state of Delaware ("Borrower"),
and having its chief executive office and any organizational identification
number as specified with its execution of this Loan Agreement below, and
consented to and acknowledged by Computer Sciences Corporation, a corporation
existing under the laws of the state of Nevada, as guarantor (the "Guarantor”).
Certain defined terms used herein are identified in bold face and quotation
marks throughout this Loan Agreement and in Section 17 below. This Loan
Agreement sets forth the terms and conditions for the financing of Equipment
between Lender and Borrower pursuant to one or more promissory notes
incorporating by reference the terms of this Loan Agreement, together with all
exhibits, addenda, schedules, certificates, riders and other documents and
instruments executed and delivered in connection with such Equipment Note (as
amended from time to time, an "Equipment Note"). Each Equipment Note constitutes
a separate, distinct and independent financing of Equipment and contractual
obligation of Borrower. Lender shall not be obligated under any circumstances to
make any Advance (as hereinafter defined) or to enter into any Equipment Note if
there shall have occurred a Default or an Event of Default. This Loan Agreement
and each Equipment Note shall become effective only upon Lender’s acceptance of
each at its corporate offices set forth above and, with respect to this Loan
Agreement, execution thereof.


1.    Equipment Notes; Grant of Security Interest. Lender agrees to finance
Equipment described in one or more Equipment Notes entered into from time to
time, together with all other documentation required pursuant to Section 3
hereunder, by making Advances to Borrower evidenced by Equipment Notes in an
aggregate principal amount not to exceed TWO HUNDRED FIFTY MILLION AND NO/100
DOLLARS ($250,000,000) (the "Maximum Loan Amount"). To secure the punctual
payment and performance of Borrower’s Obligations under each Equipment Note and,
as a separate grant of security, to secure the payment and performance of all
other Obligations owing to Lender, Borrower grants to Agent, for the benefit of
itself and Lender, a continuing security interest in all of Borrower's right,
title and interest in and to all Equipment, together with: (i) all parts,
attachments, accessories and accessions to, substitutions and replacements for,
each item of Equipment; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of any Equipment to third parties, or otherwise resulting from the
possession, use or operation of any Equipment by third parties, including
instruments, investment property, letter of credit rights, and supporting
obligations arising thereunder or in connection therewith; (iii) all insurance,
warranty and other claims against third parties with respect to any Equipment;
(iv) all software and other intellectual property rights used in connection
therewith; (v) proceeds of all of the foregoing, including insurance proceeds
and any proceeds in the form of goods, accounts, chattel paper, documents,
instruments, general intangibles, investment property, letter of credit rights
and supporting obligations; (vi) all books and records regarding the foregoing,
in each case, now existing or hereafter arising ((i) through (vi), the
"Equipment Collateral") and (vii) each Lease (as defined below) (the "Lease
Collateral" and, together with the Equipment Collateral, the "Collateral");
provided, however, that the Collateral shall not include (A) any software or
other property to the extent that a grant of a security interest therein is
prohibited by (x) applicable law of any relevant jurisdiction or (y) any
license, lease or other agreement or (B) any software that is incorporated into
the Equipment by Borrower, Guarantor or any of Guarantor’s Subsidiaries
following purchase of such Equipment by Borrower from the Vendor thereof ((A)
and (B), collectively, "Excluded Assets"). Borrower intends to lease all
Equipment to Guarantor, Guarantor’s Subsidiaries or, other persons pursuant to
one or more equipment lease agreements (as amended, restated or otherwise
supplemented from time to time and including any exhibits or schedules thereto,
each, a "Lease"). Lender and Agent consent to each Lease. Agent’s security
interest in all Collateral relating to Equipment set forth in any Equipment Note
shall terminate upon the payment of all Obligations of Borrower under such
Equipment Note (other than contingent indemnification obligations with respect
to which no claim has been made) and Agent shall promptly, upon such
termination, furnish and/or file any applicable partial release, amendment or
termination statements relating thereto. Borrower shall have no right to sell
any Equipment (other than to fully pay the related Equipment Note) unless all
Obligations under the Equipment Note relating to such Equipment have been paid
(other than contingent indemnification obligations with respect to which no
claim has been made), it being understood that the foregoing shall not restrict
any lease by Borrower of such Equipment as

Master Loan and Security Agreement

--------------------------------------------------------------------------------




long as such lease constitutes Lease Collateral and Lender’s security interest
in such Equipment Collateral shall only be released upon payment in full of all
Obligations under the Equipment Note relating to such Equipment Collateral
(other than contingent indemnification obligations with respect to which no
claim has been made).


2.    Advances; Fees. For a period of eighteen (18) months following the Closing
Date (the "Drawdown Period"), Borrower may request advances hereunder (each, an
"Advance" and together, the "Advances"), not more frequently than one (1)
Advance per calendar month (it being understood that each Advance may be
comprised of advances pursuant to multiple Equipment Notes) which Advances
collectively may not exceed the Maximum Loan Amount. Neither Agent nor Lender
shall have any obligation to determine whether any person requesting an Advance
is or has been authorized by Borrower. Each Advance shall be evidenced by an
Equipment Note for the amount of such Advance, and dated as of the date of such
Advance (each an "Advance Date"). Each Equipment Note shall be fully amortizing
and have a term not to exceed sixty (60) months following the applicable Advance
Date corresponding to such Equipment Note. During the Drawdown Period, Borrower
shall pay Lender a fee equal to fifteen hundredths percent (0.15%) per annum
(computed on the basis of a 360-day year, actual days elapsed) on the daily
unused amount of the Maximum Loan Amount (the "Unused Fee"), which Unused Fee
shall be calculated on a quarterly basis by Lender and shall be due and payable
by Borrower in arrears on the last Business Day of each calendar quarter
commencing on June 30, 2014. The final Unused Fee shall be payable to Lender on
September 30, 2015 unless the Maximum Loan Amount is reduced to zero prior to
July 1, 2015.


3.     Conditions to Funding each Advance. In order to request an Advance during
the Drawdown Period, Borrower shall submit an executed borrowing certificate in
the form of Exhibit A attached hereto and all related materials required herein,
to Agent on or prior to the first business day of the month in which such
Advance is to occur (or such later date as Lender may agree in its sole
discretion). As long as Agent has received such borrowing certificate and the
documentation required by clause (b) below with respect to such Advance by such
date, subject to the satisfaction of the conditions set forth in clause (a)
below on the date of such funding, the funding of the Advance shall occur on the
15th day of such month, or, if the 15th day is not a Business Day, on the next
Business Day thereafter. The proceeds of each Advance shall be made by Agent to
an account of Borrower specified in advance to Agent by Borrower. The obligation
of Lender to make each Advance requested by Borrower hereunder is subject to the
fulfillment of each of the following conditions:


(a) Compliance. The representations and warranties contained herein and in each
Related Agreement shall be correct in all material respects on and as of such
Advance Date (except those representations and warranties that expressly relate
to a prior date, which shall be correct in all material respects as of such
prior date) and, on and as of such Advance Date, no Default or Event of Default
shall have occurred and be continuing.


(b)    Documentation. Lender shall have received each of the following in
connection with such Advance: (i) the executed Equipment Note relating to such
Advance, (ii) the executed chattel paper original of the applicable Lease
relating to the Equipment and securing such Equipment Note, (iii) with respect
to the first Advance, an opinion letter of inhouse counsel to Guarantor, and
(iv) insurance certificates complying with Section 8.


It is a condition to the effectiveness of this Loan Agreement that Lender shall
have received executed counterparts of the Assignment Agreement.


4. Payments.     Each Equipment Note shall provide for scheduled "Payments" of
principal and interest payable by Borrower to Lender in the amounts and at the
times during the "Equipment Note Term" through and including the "Maturity
Date", all as provided in such Equipment Note. All payments made pursuant to any
Equipment Note shall be paid to Agent for the benefit of Lender. All payments
received by Agent after 1:00 p.m. Eastern on any due date shall be deemed
received on the next succeeding Business Day and any applicable interest shall
continue to accrue. If any Payment or other amount payable hereunder is not paid
within 5 days of its due date, Borrower shall pay an administrative late charge
of 2% of the amount not timely paid. All Payments and other amounts payable
under an Equipment Note shall be made in immediately available funds at Agent’s
address above or such other place as Agent shall specify in writing. Borrower
shall have the right to prepay any Equipment Note as provided therein. It is the
intention of Lender to comply with all applicable usury laws and, accordingly,
it is agreed that notwithstanding anything to the contrary contained herein or
in any Equipment Note, in no event shall any provision herein or therein require
or permit interest in excess of the maximum amount permitted by applicable law.
If necessary to give effect to these provisions, Lender will, at its option, in
accordance with applicable law, either refund any amount to Borrower to the
extent in excess of that allowed by applicable law, or credit such excess amount
against the then unpaid principal

Master Loan and Security Agreement

--------------------------------------------------------------------------------




balance under the applicable Equipment Note(s). Unless otherwise provided
herein, all amounts received under any Equipment Note will be applied, first, to
accrued late charges, fees and other costs and expenses due and owing, second,
to accrued interest and, third, to unpaid principal.


5.    Unconditional Financing; Disclaimer Of Warranties. Borrower’s Obligations
under each Equipment Note (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Equipment Note Term
relating to such Equipment Note, (ii) shall be unaffected by the loss or
destruction of any Equipment, and (iii) shall not be subject to any abatement,
deferment, reduction, set-off, counterclaim, recoupment or defense for any
reason whatsoever. NEITHER LENDER NOR AGENT IS A VENDOR OR AGENT OF ANY VENDOR,
OR HAS ENGAGED IN THE SALE OR DISTRIBUTION OF ANY EQUIPMENT. NEITHER LENDER NOR
AGENT MAKES ANY EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS TO TITLE,
MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR SUITABILITY FOR
BORROWER'S PURPOSES OF ANY EQUIPMENT, THE LACK OF PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION THEREOF IN ANY
EQUIPMENT NOTE OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT
TO THE EQUIPMENT. If any Equipment is not delivered or properly installed, does
not operate as warranted, becomes obsolete, or is unsatisfactory for any reason,
Borrower shall make all claims on account thereof solely against Vendor and not
against Lender or Agent. Borrower is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Agent or
Lender in connection therewith, and has received and approved the terms of any
purchase orders, warranties, licenses or agreements with respect to the
Equipment. To the extent that the manufacturer of Equipment provides any
warranties with respect thereto, Borrower shall be entitled (but not required)
to enforce such warranties and obtain at its own expense the customary services
furnished by the manufacturer in connection with the Equipment.


6.    Use; Maintenance; Location; Inspection. Borrower shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Borrower maintains other similar equipment
in the prudent management of its assets and properties), and (c) in compliance
with all applicable insurance policies, laws, ordinances, rules and regulations
and (ii) keep proper books and records regarding the use, operation, maintenance
and repair of the Equipment in a manner consistent with prudent industry
practice. Unless Lender so agrees to the contrary in its sole discretion, the
Equipment shall be used only within the 48 contiguous United States, solely for
business purposes (and not for any consumer, personal, home, or family purpose),
and shall not be abandoned or used for any unlawful purpose. Except to the
extent constituting Excluded Assets, any replacement or substitution of parts,
improvements, upgrades, or additions to the Equipment during the Equipment Note
Term shall be part of the Collateral subject to Agent’s security interest and
subject to the applicable Equipment Note, except that if no Event of Default
exists, Borrower may at its expense remove improvements or additions provided by
Borrower that can be readily removed without impairing the value, function or
remaining useful life of the Equipment. Borrower may remove improvements or
additions constituting Excluded Assets from the Equipment at any time. Lender
shall have the right (at its sole cost and expense) to enter during normal
business hours any premises owned or leased by Guarantor or any of its
Subsidiaries (including Borrower) where Equipment is located and inspect such
Equipment (together with related books and records) at any reasonable time with
reasonable prior notice to Guarantor and Borrower.


7.    Loss and Damage. Borrower assumes all risk of any damage to or loss,
theft, confiscation or destruction of any Equipment from any cause whatsoever (a
"Casualty"). On a quarterly basis within 60 days of the end of such quarter,
Borrower shall notify Lender by submitting a written report (such quarterly
reports, the “Equipment Casualty Reports”) of all Casualties relating to the
Equipment that occurred in such quarter, to the extent that such Casualties have
been reported to the Guarantor’s asset management personnel in the ordinary
course at least 15 days prior to the date of such report (such Equipment listed
in the Equipment Casualty Reports hereinafter referred to as, the “Casualty
Equipment”). Borrower shall at its option prior to the date of the next
scheduled Equipment Casualty Report, (a) replace such Casualty Equipment with a
similar item reasonably acceptable to Lender having an equivalent or greater
value, utility and remaining useful life of the Casualty Equipment so replaced,
and provide Lender with the make, model, vintage, serial number and all other
information relating to such replacement Equipment reasonably required by
Lender, whereupon such replacement items shall constitute Equipment and
Collateral for all purposes hereunder and the applicable Equipment Note, (b)
place such Casualty Equipment in good repair, condition and working order or (c)
pay Agent the Prepayment Amount for such Casualty Equipment not addressed by
paragraph (a) or (b) above, together with the Payment scheduled for payment on
such date, and all accrued interest, late charges and other amounts then due and
owing under the applicable Equipment Note. Upon a payment contemplated by
paragraph (c) above, the Equipment

Master Loan and Security Agreement

--------------------------------------------------------------------------------




Note with respect to the applicable Equipment shall be deemed discharged, and
Agent’s security interest in such Equipment shall terminate (it being understood
that if less than all Equipment under the applicable Equipment Note is treated
in accordance with paragraph (c) above, (i) the Prepayment Amount with respect
to any such item of Casualty Equipment shall be calculated by reference to the
allocable portion of the unpaid principal balance of the applicable Equipment
Note, as reasonably determined by Lender (in consultation with Borrower), and
(ii) the remaining Payments under the Equipment Note shall be proportionately
reduced as reasonably calculated by Lender (in consultation with Borrower) upon
Agent’s receipt of the payments described in paragraph (c) above).


8.    Insurance. Borrower, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Prepayment Amount, and shall maintain public liability and, with respect to
any Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lender may reasonably require. All
such insurance shall (a) be with companies rated “A-” or better by A.M. Best
Company, (b) specify Agent, for the benefit of Lender, as an additional insured
(liability insurance) or loss payee (property insurance) and provide that it may
not be canceled or materially altered in any way that would adversely affect the
interest of Lender without at least 30 days' prior written notice to Agent (10
days' in the case of nonpayment of premium), (c) be primary, without right of
contribution from any other insurance carried by Agent and contain waiver of
subrogation and “breach of warranty” provisions, and (d) provide that all
amounts payable by reason of loss or damage to Equipment shall be payable solely
to Agent for the benefit of Lender, unless Lender otherwise agrees. Borrower
shall provide Lender with evidence of the required insurance in the form of
Certificates of Insurance upon the execution of any Equipment Note and promptly
upon any renewal of any required policy.


9.    Indemnities; Taxes. Borrower's indemnity and reimbursement obligations set
forth below shall survive the cancellation, termination or expiration of any
Equipment Note or this Loan Agreement.
(a) General Indemnity. Borrower shall indemnify, on an after-tax basis, defend
and hold harmless Agent and Lender, and their respective officers, directors,
employees, agents and affiliates ("Indemnified Persons") in connection with any
expenses, losses, claims, damages or liabilities to which Agent, Lender or such
Indemnified Persons may become subject (other than taxes, for which the
provisions of Section 9(b) shall apply instead), insofar as such expenses,
losses, claims, damages or liabilities (or actions or other proceedings
commenced or threatened in respect thereof) arise out of the transactions
referred to in this Loan Agreement or arise from any use or intended use of the
proceeds of the Advances, or in any way arise out of activities of Borrower that
violate environmental laws, and to reimburse Agent, Lender and each Indemnified
Person, upon their demand, for any reasonable legal or other out-of-pocket
expenses incurred in connection with investigating, defending or participating
in any such loss, claim, damage, liability, or action or other proceeding,
whether commenced or threatened (whether or not Agent or Lender or any such
person is a party to any action or proceeding out of which any such expense
arises); provided that nothing in this Section shall obligate Borrower to pay
the normal expenses of Lender in the administration of this Loan Agreement (or
the issuance of any Equipment Note or the making of any Advance, in each case
after the Closing Date) in the absence of pending or threatened litigation or
other proceedings or the claims or threatened claims of others and then only to
the extent arising therefrom. Notwithstanding the foregoing, Borrower shall have
no obligation hereunder to an Indemnified Person with respect to indemnified
liabilities which have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Person, as determined by a final and
nonappealable judgment by a court of competent jurisdiction, or which have
resulted from a claim brought by Borrower against an Indemnified Person for
breach in bad faith of such Indemnified Person’s obligations hereunder in which
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Borrower, any of Borrower’s equity
holders or creditors, an Indemnified Person or any other person or entity,
whether or not an Indemnified Person is otherwise a party thereto.
(b) General Tax Indemnity. Borrower shall pay or reimburse Lender, and
indemnify, defend and hold Lender harmless from, on an after-tax basis, all
taxes, assessments and other like governmental charges paid or required to be
paid by Lender or Borrower in any way arising out of or related to the Equipment
or any Equipment Note before or during the Equipment Note Term or after the
Equipment Note Term following an Event of Default, including foreign, Federal,
state, county and municipal fees, taxes and assessments, and property,
value-added, sales, use, gross receipts, excise, stamp and documentary taxes,
and all related penalties, fines, additions to tax and interest charges
("Impositions"), excluding only Impositions based on Lender's net income,
provided that (i) this Section 9(b) shall not apply with respect to any
withholding taxes imposed on or with respect to Lender to the extent that Lender
is not a “United States person” within the meaning of the Code, and (ii) Lender
shall reasonably cooperate with Borrower, including by providing any necessary
forms or information, to avoid or minimize any

Master Loan and Security Agreement

--------------------------------------------------------------------------------




such taxes, assessments, fees or other governmental charges. Upon Lender's
request, Borrower shall furnish proof of its payment of any Imposition.


10.    Borrower Representations and Agreements. Borrower represents, warrants
and agrees that: (a) the sole purpose to be conducted or promoted by Borrower
since its organization is to engage in the following activities: (i) to acquire,
own, hold, and lease the Equipment; (ii) to enter into and perform its
obligations under each Lease, the Loan Agreement and the Related Agreements; and
(iii) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of Delaware
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes; (b) Borrower’s chief executive
office and notice address, taxpayer identification number and any organizational
identification number is as described with its execution of this Loan Agreement
below; (c) Borrower shall notify Lender in writing within 10 Business Days after
changing its legal name, state of organization, chief executive office location
or organizational identification number; (d) Borrower is duly organized and
existing and, except to the extent the failure to do so would not have a
Material Adverse Effect, in good standing under the laws of the state described
above and, except to such extent all other jurisdictions where legally required
in order to carry on its business and shall, except to the extent the failure to
do so would not have a Material Adverse Effect, (x) maintain its good standing
in all such jurisdictions and (y) conduct its businesses and manage its
properties in compliance with all applicable laws, rules or regulations binding
on Borrower; (e) the execution, delivery and performance of this Loan Agreement,
each Equipment Note and Related Agreement to which it is a party has been duly
authorized by Borrower, each of which are and will be binding on and enforceable
against Borrower in accordance with their terms (subject to the effect of (i)
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally, (ii) concepts of
reasonableness and (iii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law), and do
not and will not, except to the extent that any such contravention would not
have a Material Adverse Effect, contravene any other instrument or agreement
binding on Borrower; (f) there is no pending litigation, tax or environmental
claim, proceeding, dispute or regulatory or enforcement action (and Borrower
shall promptly notify Lender of any of the same that may hereafter arise) that
could reasonably be expected to have a Material Adverse Effect and (g) Borrower
has the power and authority to execute, deliver and perform its obligations
under this Loan Agreement and the Related Agreements.


11.    Borrower’s Covenants; Special Purpose Entity; No Other Business.
Notwithstanding anything to the contrary herein or in any Related Agreement or
in any other document governing the formation, management or operation of
Borrower, Borrower shall not (i) guarantee any obligation of any Person, or
become obligated for the debts of any other Person (other than tax and ERISA
liabilities arising by operation of law) or hold out its credit as being
available to pay the obligations of any other Person; (ii) incur, create or
assume any indebtedness or liabilities other than (x) as permitted hereunder and
(y) tax and ERISA liabilities arising by operation of law; (iii) form, acquire
or hold any Subsidiary (whether corporate, partnership, limited liability
company or other) or own any equity interest in any other Person; or (iv) own
any asset or property other than the Collateral and Excluded Assets. Borrower
agrees to observe all customary and usual requirements to maintain a legal
entity separate and distinct from any other entity in order to avoid any
confusion or potential consolidation with any other Person.


12. Title; Personal Property. Borrower shall be the sole owner of Equipment free
and clear of all Liens, other than Permitted Liens. Borrower will not create or
permit to exist any Lien on any Equipment except for Permitted Liens. The
Equipment shall remain personal property of Borrower at all times,
notwithstanding the manner in which it may be affixed to realty. Borrower shall
obtain and record such instruments and take such steps as may be necessary to
prevent any creditor, landlord, mortgagee or other entity (other than Agent)
from having any Lien on any Equipment other than Permitted Liens.


13.    Default. Each of the following (a "Default") shall, with the giving of
any notice or passage of any time period specified, constitute an "Event of
Default" hereunder and under all Equipment Notes: (1) Borrower fails to pay any
Payments, the Unused Fee or other amount owing hereunder or under any Equipment
Note within 5 days of its due date; (2) Borrower breaches its obligations set
forth in Section 11 or 12 hereof or Guarantor breaches its obligations set forth
in Section 11 of the Guaranty; (3) Borrower fails to perform or comply with any
other covenant or obligation under this Loan Agreement, any Equipment Note or
Related Agreement (other than those specified in clause (1) or (2) above) except
to the extent the failure to do so would not have a Material Adverse Effect or
Guarantor fails to comply with any covenant or obligation under the Guaranty
(other than those specified in clause (2) above), and, in each case, such
failure continues for 30 days after written notice thereof by Lender to Borrower
and Guarantor; (4) any representation or warranty made to Lender by Borrower in
connection with this Loan Agreement, any Equipment Note or Related Agreement, or
by Guarantor pursuant to the Guaranty (including financial statements) proves to
have been incorrect in any material respect when made; (5) Borrower (w)
dissolves, liquidates or ceases

Master Loan and Security Agreement

--------------------------------------------------------------------------------




or suspends the conduct of business or ceases to maintain its existence, (x)
enters into any merger or consolidation with, or sells or, other than in
accordance with Section 1 hereof, transfers all or any substantial portion of
its assets to or enters into any partnership or joint venture other than in the
ordinary course of business with, any entity, or (y) enters into or suffers any
transaction or series of transactions as a result of which Borrower is not
directly or indirectly controlled by Guarantor; (6) Borrower or Guarantor shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Borrower or Guarantor seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or Borrower or
Guarantor shall take any corporate to authorize any of the actions set forth
above in this subsection (6); (7) Guarantor shall fail to pay any principal of
or premium or interest on any of its Debt (or Debt guaranteed by Guarantor)
which is outstanding in a principal amount of at least $250,000,000 in the
aggregate (but excluding, in each case, indebtedness arising under this Loan
Agreement or the Guaranty), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt (or guarantee); or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt (or guarantee) and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt (or guarantee); or any such Debt (or
guarantee) shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or by a required
prepayment of insurance proceeds or by a required prepayment as a result of
formulas based on asset sales or excess cash flow), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or (8)
any attempted repudiation in writing of the Guaranty by Guarantor. Borrower
shall promptly following obtaining knowledge thereof notify Lender in writing of
any Default or Event of Default.


14.    Remedies. (a) Upon the occurrence and during the continuance of an Event
of Default, Lender or, with respect to subsections (2), (4) and (5) below,
Agent, may, in its discretion, exercise any one or more of the following
remedies with respect to any or all Equipment Notes or Equipment: (1) accelerate
the maturity of any Equipment Note and declare the Prepayment Amount thereof to
be immediately due and payable together with accrued interest or other amounts
due and owing thereunder; (2) cause Borrower to promptly discontinue use of or
disable any Equipment, and, at Borrower’s expense, have the Equipment assembled,
prepared and adequately protected for shipment (together with all related
manuals, documents and records, and any other Collateral), and either
surrendered to Agent in place or shipped (freight and insurance pre-paid) to
such location as Agent may designate within the forty-eight contiguous United
States, in the condition required under Section 6 hereof, qualified for the
manufacturer’s (or its authorized servicing representative’s) then available
service contract or warranty, and able to be put into immediate service and to
perform at manufacturer's rated levels (if any); (3) remedy such Event of
Default or proceed by court action, either at law or in equity, to enforce
performance of the applicable provisions of any Equipment Note; (4) with or
without court order (but without breach of the peace), enter upon the premises
where Equipment is located and repossess and remove the same, all without
liability for damage to such premises or by reason such entry or repossession,
except for Agent’s gross negligence or willful misconduct; (5) dispose of any
Equipment in a public or private transaction, or hold, use, operate or keep idle
the Equipment, free and clear of any rights or interests of Borrower therein;
(6) recover direct damages for the breach of any Equipment Note (but not
indirect, special, consequential or punitive damages), including the payment of
all unpaid principal, accrued interest and other amounts payable thereunder, and
all costs and expenses incurred by Lender or Agent in exercising its remedies or
enforcing its rights thereunder (including all reasonable attorneys’ fees and
expenses ("Attorneys’ Fees")); (7) without notice to Borrower, apply or set-off
against any Obligations all security deposits, advance payments, proceeds of
letters of credit, certificates of deposit (whether or not matured), securities
or other additional collateral held by Lender or otherwise credited by or due
from Lender to Borrower; or (8) pursue all other remedies provided under the UCC
or other applicable law. Borrower shall pay interest equal to the lesser of (a)
3.0% per annum above the interest rate otherwise applicable, or (b) the highest
rate permitted by applicable law ("Default Rate") on (i) any amount other than
Payments owing under any Equipment Note and not paid when due, (ii) any Payment
not paid within 30 days of its due date, and (iii) any amount required to be
paid upon acceleration of any Equipment Note under this Section 14. Any payments
received by Agent or Lender after an Event of Default, including proceeds of any
disposition of Equipment, shall be applied in the following order: (A) to all of

Master Loan and Security Agreement

--------------------------------------------------------------------------------




Agent’s and Lender's costs (including Attorneys’ Fees), charges and expenses
incurred in taking, removing, holding, repairing and selling or leasing the
Equipment or other Collateral or enforcing the provisions hereof; (B) to the
satisfaction of all outstanding Obligations; and (C) the balance, if any, shall
be disbursed to Borrower unless otherwise required by law. Agent or Lender, as
applicable, shall account to Borrower for any surplus realized upon such sale or
other disposition, and Borrower shall remain liable for any deficiency with
respect to the Obligations.
(b) No remedy referred to in this Section 14 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Agent or Lender,
as applicable, at law or in equity, and all such remedies shall survive the
acceleration of any Equipment Note. Agent or Lender’s exercise or partial
exercise of, or failure to exercise, any remedy shall not restrict Agent or
Lender from further exercise of that remedy or any other available remedy. No
extension of time for payment or performance of any Obligation shall operate to
release, discharge, modify, change or affect the original liability of Borrower
for any Obligations, either in whole or in part. Agent or Lender, as applicable,
may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Borrower, in such order and
at such times following an Event of Default as Lender determines in its sole
discretion. In any action to repossess any Equipment or other Collateral,
Borrower waives any bonds and any surety or security required by any applicable
laws as an incident to such repossession. Notices of Lender's intention to
accelerate, acceleration, nonpayment, presentment, protest, dishonor, or any
other notice whatsoever (other than notices of Default specifically required of
Lender pursuant to Section 13 above) are waived by Borrower and Guarantor. Any
notice given by Agent or Lender of any disposition of Collateral or other
intended action of Agent or Lender which is given in accordance with this Loan
Agreement at least 10 Business Days prior to such action, shall constitute fair
and reasonable notice of such action.


15. Assignment. Lender may assign or transfer any of Lender's interests in any
Equipment Note to any Assignee Lender (as defined in the Assignment Agreement)
in accordance with the terms of the Assignment Agreement. Borrower shall not
sell, assign, pledge, hypothecate or in any way dispose of any of its rights or
obligations under any Equipment Note without Lender's prior written consent. Any
such purported sale, assignment, pledge, hypothecation or disposal by Borrower
made without Lender’s prior written consent shall be null and void.


16.    Financial and Other Data. During any Equipment Note Term, Borrower shall
(i) maintain books and records in accordance with GAAP and (ii) furnish Lender
all financial information and reports and such other information as Lender may
reasonably request concerning Borrower or the Equipment or its condition,
location, use or operation.
(b) Borrower represents and warrants that all information and financial
statements at any time furnished to Lender pursuant to clause (a) above are
accurate in all material respects at the time furnished.


17.    Definitions
As used herein, the following terms shall have the meanings assigned or referred
to them below:
"Agent" means Bank of America, N.A., as agent for the Assignee Lenders under the
Assignment Agreement.


"Assignment Agreement" means the Assignment Agreement dated as of May 28, 2014
among the Assignee Lenders (as defined therein) party thereto, Agent, Borrower
and Guarantor (as amended, amended and restated, supplemented or otherwise
modified from time to time).


"Business Day" means any day other than Saturday, Sunday, and any other day on
which commercial banking institutions in the states of New York, Virginia, Rhode
Island, North Carolina and Minnesota and are either authorized or required to
remain closed to the general public, and for purposes of LIBOR, London, UK.


"Code" means the Internal Revenue Code of 1986, as amended.


"Debt" has the meaning specified in the Guaranty.


"Equipment" means the items, units and groups of personal property, licensed
materials and fixtures consisting of new IT type of equipment described in each
Equipment Note, together with all replacements, parts, additions, accessories
and substitutions therefor; and "item of Equipment" means a commercial unit of
such property which in commercial usage is treated as a single whole, division
of which materially impairs its character or value on the market or in use, and
includes each

Master Loan and Security Agreement

--------------------------------------------------------------------------------




functionally integrated and separately marketable group or unit of Equipment and
may be a single article (such as a machine) or a set of articles (such as a
suite of furniture or a line of machinery).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.


"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


"Guaranty" means the Guaranty dated as of May 28, 2014 by Guarantor in favor of
Lender (as amended, amended and restated, supplemented or otherwise modified
from time to time).


"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any interest of a vendor or lessor under any
conditional sale or other title retention agreement and any lease in the nature
thereof).


"Material Adverse Effect" means a material adverse effect on the business,
financial condition or operations of the Guarantor and its Subsidiaries
(including Borrower), taken as a whole.


"Obligations" means and includes all obligations of Borrower owing to Agent or
Lender, including any obligations owing to any Assignee Lender, under this Loan
Agreement, any Equipment Note, the Assignment Agreement or Related Agreement, or
of Guarantor owing to Agent or Lender, including any obligations owing to any
Assignee Lender, under the Guaranty, now existing or hereafter arising, direct
or indirect, joint or several, absolute or contingent, whether for payment or
performance, regardless of how the same may arise or by what instrument,
agreement or book account they may be evidenced.


"Permitted Liens" means, with respect to any person, any of the following Liens:
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP; (b) Liens of landlords arising by statute or lease contracts entered into
in the ordinary course, inchoate, statutory or construction liens, and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP; (c)
liens, pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits, taxes, assessments, statutory obligations or other similar
charges or to secure the performance of bids, tenders, sales, leases, contracts
(other than for the repayment of borrowed money) or in connection with surety,
appeal, customs or performance bonds or other similar instruments; (d)
encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property and not materially interfering
with the ordinary conduct of the business conducted at such real property; (e)
encumbrances arising under leases or subleases of real property that do not,
individually or in the aggregate, materially detract from the value of such real
property or materially interfere with the ordinary conduct of the business
conducted at such real property; (f) encumbrances arising under licenses or
sublicenses of intellectual property granted in the ordinary course of such
Person’s business; (g) financing statements with respect to a lessor’s rights in
and to personal property leased to such Person in the ordinary course of such
Person’s business; (h) Liens of Agent in connection with this Loan Agreement,
the Equipment Notes and the Related Agreements; and (i) any leasehold interest
of a lessee in connection with a Lease.



Master Loan and Security Agreement

--------------------------------------------------------------------------------




"Prepayment Amount" means, collectively, the entire unpaid principal balance of
any Equipment Note as of any particular date, together with all accrued interest
and other charges then owing under such Equipment Note.


"Related Agreement" means and includes this Loan Agreement, the Guaranty, any
Equipment Note, the Assignment Agreement and any other agreement signed by
Borrower or Guarantor relating to the foregoing.
 
"Subsidiary" of any person means any corporation, association, partnership or
other business entity of which at least 50% of the total voting power of shares
of stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such person or one or more of the other subsidiaries of that
person or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Guarantor.


"Taxes" means, with respect to Section 18(h) hereof, all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments or other like charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


"UCC" means the Uniform Commercial Code in effect in the state specified in
Section 18(f) of this Loan Agreement.


"Vendor" means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.


18.    Miscellaneous. (a) At Lender's request, Borrower shall execute, deliver,
file and record such UCC financing statements and other documents as Lender
deems necessary to protect Agent’s interest in the Equipment and to effectuate
the purposes of any Equipment Note or Related Agreement (it being understood
that Borrower shall not be required to enter into any deposit account control
agreement or securities account control agreement), and Borrower authorizes, and
irrevocably appoints Agent as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Borrower and in Borrower's
name, place and stead, (ii) make minor corrections to manifest errors in factual
data in any Equipment Note and any addenda, attachments, exhibits and riders
thereto, and (iii) after the occurrence of an Event of Default, enforce claims
relating to the Equipment against insurers, Vendors or other persons, and to
make, adjust, compromise, settle and receive payment under such claims (but
without any obligation to do so).
(b)    Federal law requires all financial institutions to obtain, verify and
record information that identifies each entity that obtains a loan or other
financial accommodation. The first time Borrower requests a financial
accommodation from Lender, Lender may ask for Borrower’s (or Guarantor’s) legal
name, address, tax ID number and other identifying information. Borrower shall
promptly provide copies of business licenses or other documents evidencing the
existence and good standing of Borrower or Guarantor requested by Lender.
(c) Time is of the essence in the payment and performance of all of Borrower’s
Obligations under any Equipment Note or Related Agreement. This Loan Agreement,
and each Equipment Note or Related Agreement may be executed in one or more
counterparts, each of which shall constitute one and the same agreement. All
demands, notices, requests, consents, waivers and other communications
concerning this Loan Agreement and any Equipment Note or Related Agreement shall
be in writing and shall be deemed to have been duly given when received,
personally delivered or three business days after being deposited in the mail,
first class postage prepaid, or the business day after delivery to an express
carrier, charges prepaid, addressed to each party at the address provided
herein, or at such other address as may hereafter be furnished in writing by
such party to the other.
(d) Except as otherwise agreed between Borrower and Lender in writing, Borrower
shall reimburse Lender upon demand for costs and expenses incurred by Lender in
connection with the execution and delivery of this Loan Agreement and any
Equipment Note or Related Agreement entered into on the Closing Date. Borrower
shall reimburse Lender on demand for all costs (including Attorneys’ Fees)
incurred by Lender in connection with any amendment or waiver of the terms of
this Loan Agreement or any Equipment Note or Related Agreement requested by
Borrower. Nothing in this clause (d) shall obligate Borrower to pay the normal
costs and expenses of Lender (including Attorneys’ Fees) in the administration
of this Loan Agreement or the issuance of any Equipment Note or the making of
any Advance after the Closing Date.
(e) To the fullest extent permitted by applicable law, any provisions of this
Loan Agreement or any Equipment Note or Related Agreement which are
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions thereof, and any such unenforceability shall not render

Master Loan and Security Agreement

--------------------------------------------------------------------------------




unenforceable such provisions in any other jurisdiction. Any requirement for the
execution and delivery of any document, instrument or notice may be satisfied,
in Lender’s discretion, by authentication as a record within the meaning of, and
to the extent permitted by, Article 9 of the UCC.
(f) THIS LOAN AGREEMENT AND ANY EQUIPMENT NOTE OR RELATED AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. THE PARTIES HERETO IRREVOCABLY CONSENT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL DISTRICT COURT FOR THE
STATE OF NEW YORK IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE
PARTIES HERETO WAIVE ANY OBJECTIONS BASED UPON VENUE OR “FORUM NON CONVENIENS”
IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, PARTIES HERETO HEREBY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED HEREON. IN NO EVENT SHALL LENDER HAVE ANY
LIABILITY TO BORROWER FOR INCIDENTAL, GENERAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES. Any cause of action by Borrower against Lender relating to
this Loan Agreement or any Equipment Note or Related Agreement shall be brought
within one year after any such cause of action first arises, and, to the fullest
extent permitted by applicable law, Borrower hereby waives the benefit of any
longer period provided by statute.
(g)    EACH EQUIPMENT NOTE, TOGETHER WITH THIS LOAN AGREEMENT AND ANY RELATED
AGREEMENTS, (i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (X) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (Y) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; AND (iii) MAY NOT BE AMENDED,
NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.


(h)    (i) If, due to either (A) the introduction of or any other change in or
in the interpretation of any law or regulation, in each case after the Closing
Date or (B) the compliance with any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law) in each
case issued after the Closing Date, there shall be any increase in the cost
(other than with respect to Taxes) to Lender of agreeing to make or making,
funding or maintaining Advances made to Borrower, then Borrower shall from time
to time, upon demand by Lender (with a copy of such demand to Agent) pay Agent
for the account of Lender additional amounts sufficient to compensate Lender for
such increased cost. A reasonably detailed certificate as to the amount and
manner of calculation of such increased cost, submitted to Borrower and
Guarantor and Agent by Lender shall be conclusive and binding for all purposes
absent manifest error. (ii) If Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) in each case
issued after the Closing Date affects or would affect the amount of capital or
liquidity required or expected to be maintained by Lender or any corporation
controlling Lender and the amount of such capital or liquidity is increased by
or based upon the existence of Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by Lender (with a copy of such
demand to Agent) Borrower shall immediately pay to Agent for the account of
Lender from time to time as specified by Lender, additional amounts sufficient
to compensate Lender or such corporation in the light of such circumstances, to
the extent that Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of Lender’s commitment to lend
hereunder. A reasonably detailed certificate as to such amounts and the manner
of calculation thereof submitted to Borrower, Guarantor and Agent by Lender
shall be conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt and notwithstanding anything in this Section to the contrary,
clause (ii) of this Section 18(h) shall apply to all requests, rules, guidelines
or directives concerning capital adequacy issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act, regardless of the
date adopted, issued, promulgated or implemented and clause (ii) of this Section
18(h) shall apply to all the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issues or implemented.    
    

Master Loan and Security Agreement

--------------------------------------------------------------------------------




In Witness Whereof, Lender and Borrower have executed this Loan Agreement as of
the date first above written.


BANC OF AMERICA LEASING & CAPITAL, LLC (Lender)


 
By: /s/ Terri J. Preston


Name: Terri J. Preston
Title: Vice President




 
 
CSC ASSET FUNDING I LLC (Borrower)


  By: CSC Finance Company LLC, its Sole Member
     By: Computer Sciences Corporation, its Sole Member


By: /s/ H.C. Charles Diao   
Name: H.C. Charles Diao
Title: Vice President, Finance and Corporate Treasurer


Taxpayer ID # : 46-5598425


NOTICE ADDRESS:
c/o COMPUTER SCIENCES CORPORATION
3170 Fairview Park Drive
Falls Church, VA 22042
USA


Attention: Executive Vice President and General Counsel


 

Acknowledged and agreed to by:


COMPUTER SCIENCES CORPORATION (Guarantor)


By:     /s/ H.C. Charles Diao    
Name: H.C. Charles Diao
Title:     Vice President, Finance and Corporate Treasurer


    

Master Loan and Security Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
As Agent


By:     /s/ Laura Call    


Print Name:     Laura Call    


Title:     Assistant Vice President    


    



Master Loan and Security Agreement